Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

RICHARD PATTERSON,                            )
                                              ) Cause No. 1:20-cv-00812
              Plaintiff,                      )
                                              )
       v.                                     )
                                              )
HENRY COUNTY SHERIFF’S OFFICE,                )
HENRY COUNTY MEMORIAL                         )
HOSPITAL, DEPUTY LEVI                         )
GLASSBURN, DEPUTY BEN WRIGHT                  )
SERGEANT LANDON DEAN,                         )
JOHN DOE and JANE DOE MEDICAL                 )
STAFF.                                        )
                                              )
              Defendants.                     )

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff Richard Patterson, by counsel, complaining of Defendants Henry

County, Henry County Community Hospital, Deputy Levi Glassburn, Deputy Ben Wright,

Sergeant Landon Dean, and John Doe and Jane Doe Medical Staff and states to this Court as

follows:

                                        JURISDICTION

1.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331.

2.     The acts and omissions of Defendant giving rise to this action occurred in Henry County,

       Indiana, within the Southern District of Indiana making venue proper in this judicial district

       under 28 U.S.C. § 1391.

                                         THE PARTIES

3.     Plaintiff Richard Patterson (“Patterson”) is an individual and resides in Henry County,

       Indiana.



                                                 1
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 2 of 11 PageID #: 2




4.    Defendant Henry County Sheriff’s Office (hereinafter “HCSO”) is a political subdivision

      with a principal location in Henry County, Indiana.

5.    Defendant Henry County Memorial Hospital is a medical corporation duly licensed under

      the laws of the State of Indiana engaged in the business of providing medical services to

      patients with a principal location in Henry County, Indiana.

6.    At all relevant times, Defendant Deputy Levi Glassburn (hereinafter “Deputy Glassburn”)

      was a deputy with the Henry County Sheriff’s Office.

7.    At all relevant times, Defendant Deputy Ben Wright (hereinafter “Deputy Wright”) was a

      deputy with the Henry County Sheriff’s Office.

8.    At all relevant times, Defendant Sergeant Landon Dean (hereinafter “Sergeant Dean”) was

      a sergeant with the Henry County Sheriff’s Office.

9.    At all relevant times, Defendants John Doe and Jane Doe Medical Staff were employed

      with the Henry County Memorial Hospital.

10.   All named defendants may collectively be referred to as “Defendants”.

                                 FACTUAL ALLEGATIONS

11.   On or about March 17, 2018, Patterson was involved in a car accident.

12.   Mr. Patterson sustained significant physical injuries as a result of his car accident on March

      17, 2018.

13.   After the accident, Mr. Patterson was approached by and interacted with one or more

      HCSO deputies, including, but not limited to, Deputies Glassburn and Wright and Sergeant

      Dean.

14.   Glassburn, Wright, and Dean observed significant damages to a van that was driven into a

      ditch close to the road.



                                                2
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 3 of 11 PageID #: 3




15.   Glassburn, Wright, and Dean observed Mr. Patterson’s significant physical injuries.

16.   Following the accident, Glassburn, Wright, and/or Dean transported Mr. Patterson to Henry

      County Memorial Hospital in order to obtain a blood draw associated with a criminal

      investigation.

17.   Mr. Patterson’s daughter then arrived at Henry County Memorial Hospital and observed

      that Mr. Patterson had sustained significant and obvious physical injuries.

18.   Mr. Patterson’s daughter then requested that the staff at Henry County Memorial Hospital

      review and/or examine Mr. Patterson for his injuries sustained as a result of the accident.

19.   Deputy Glassburn, Deputy Wright, Sergeant Dean and/or other officers of HCSO

      intervened with Mr. Patterson’s daughter’s request for an examination of Mr. Patterson’s

      injuries.

20.   Following the HCSO officers’ intervention, Henry County Memorial Hospital Staff

      refused or otherwise failed to complete a substantive or appropriate examination of Mr.

      Patterson’s injuries.

21.   Mr. Patterson was then transported to the Henry County Jail and was subsequently released

      on bond.

22.   After being released on bond, Mr. Patterson returned own his own, with assistance, to

      Henry County Memorial Hospital where he was examined for his injuries sustained from

      the accident.

23.   During this examination, it was determined that Mr. Patterson had suffered from a broken

      back and/or other significant injuries.




                                                3
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 4 of 11 PageID #: 4




24.    Mr. Patterson was next transported by ambulance to Indiana University Health Ball

       Memorial Hospital in Muncie, Indiana for higher level of care, where he was also

       determined to have suffered a severed aorta and/or kidney or similar injuries.

25.    Mr. Patterson was then transferred by ambulance to Indiana University Health Methodist

       Hospital’s Level 1 Trauma Center in Indianapolis, Indiana for further treatment, including

       surgery.

26.    Following surgery at Indiana University Health Methodist Hospital’s Level 1 Trauma

       Center, Mr. Patterson was transferred to Stonebrooke Rehabilitation Center in New Castle,

       Indiana for rehabilitation from his injuries and surgeries.

27.    Mr. Patterson has suffered emotional distress and physical injuries and underwent surgery

       and/or other medical procedures related to his injuries suffered from the accident.

      COUNT 1: FOURTEENTH AMENDMENT- VIOLATION OF DUE PROCESS
                   CLAUSE PURSUANT TO SECTION 1983

   (HCSO and Henry County Memorial Hospital in their official capacities and Deputy
 Glassburn, Deputy Wright, Sergeant Landon, and John Doe and Jane Dow Medical Staff
                             in their individual capacities)

28.    Patterson incorporates by reference the preceding paragraphs of this complaint as fully

       set forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

       factual allegations section, pleaded with sufficient factual matter, which demonstrates

       Patterson is entitled to relief. Fed. R. Civ. P. 8(a)(2).

29.    Patterson was subjected to disparate and discriminatory treatment when HCSO deputies

       and Henry County Memorial Hospital medical staff intervened and denied

       him medical care.




                                                   4
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 5 of 11 PageID #: 5




30.   Deputy Glassburn, Deputy Wright, Sergeant Dean, and/or other HCSO officers wrongfully

      intervened and denied Patterson medical treatment at Henry County Memorial Hospital for

      the serious and obvious injuries that he sustained during his car accident.

31.   John Doe and Jane Doe Medical Staff of Henry County Memorial Hospital wrongfully

      denied or otherwise refused to provide Patterson medical treatment for the serious and

      obvious injuries that he sustained during his car accident.

32.   Patterson’ rights under the Fourteenth Amendment are enforceable pursuant to 42 USC §

      1983.

33.   HCSO and Henry County Memorial Hospital’s denial of medical treatment to Patterson

      was objectively unreasonable under the circumstances.

34.   Defendants knew or should have known that their acts and omissions were likely to result

      in a violation of the Fourteenth Amendment.

35.   HCSO’s lack of response to, or condemnation of, its deputies’ conduct towards Patterson

      is so pervasive that it is an adopted policy of Defendants to allow deputies to deny medical

      care to pretrial detainees.

36.   As a result of Defendants’ denial of medical care, Patterson has suffered physical and

      emotional injuries.

37.   Patterson requests injunctive relief that HCSO change its policy and implement a policy to

      properly provide pretrial detainees with medical care.

              COUNT 2: MONELL-POLICY OF MEDICAL INDIFFERENCE

                                    (HCSO in its official capacity)

38.   Patterson incorporates by reference the preceding paragraphs of this complaint as fully set

      forth herein. Pursuant to the federal notice pleading standard, this complaint contains a



                                                  5
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 6 of 11 PageID #: 6




      factual allegations section, pleaded with sufficient factual matter, which demonstrates

      Patterson is entitled to relief. Fed. R. Civ. P. 8(a)(2).

39.   The Defendants’ actions constitute violations under Monell pursuant to 42 U.S.C. § 1983.

40.   Deputy Glassburn, Deputy Wright, Sergeant Dean, and/or other HCSO officers wrongfully

      intervened and denied Patterson medical treatment at Henry County Memorial Hospital for

      the serious and obvious injuries that he sustained during his car accident.

41.   HCSO was acting under the color of state law in adopting an unconstitutional policy to

      deny medical care to pretrial detainees such as Patterson.

42.   Upon information and belief, HCSO has failed to train their employees to ensure that

      deputies do not deny medical care to pretrial detainees such as Patterson.

43.   Upon information and belief, HCSO has failed to train their deputies to ensure that pretrial

      detainees receive proper medical care.

44.   Upon information and belief, HCSO has adopted an unconstitutional policy of denying

      pretrial detainees medical care.

45.   Upon information and belief, HCSO has created a pervasive custom of denying medical

      care to pretrial detainees.

46.   Upon information and belief, there are other instances of the denial of medical care to

      pretrial detainees by deputies so as to constitute a policy.

47.   Defendants knew, or should have known, that their acts and/or omissions would likely

      result in a violation of Fourth and Fourteenth Amendment rights of innocent persons.

48.   As a direct, legal, and proximate result of Defendants’ deliberate indifference, gross

      negligence, or reckless disregard, Patterson suffered economic and non-economic

      damages.



                                                  6
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 7 of 11 PageID #: 7




49.   Patterson requests injunctive relief that HCSO change its policy and implement a policy to

      properly ensure that pretrial detainees receive proper medical care.

                          COUNT 3: MEDICAL INDIFFERENCE

                                              (HCSO)

50.   Patterson incorporates by reference the preceding paragraphs of this complaint as fully set

      forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

      factual allegations section, pleaded with sufficient factual matter, which demonstrates

      Patterson is entitled to relief. Fed. R. Civ. P. 8(a)(2).

51.   HCSO had a duty of reasonable care and due diligence in responding to and ensuring that

      Patterson’s medical complaints were addressed while he was at Henry County Memorial

      Hospital.

52.   Deputy Glassburn, Deputy Wright, Sergeant Dean, and/or other HCSO’s officers

      wrongfully intervened and denied Patterson medical treatment at Henry County Memorial

      Hospital for the serious and obvious injuries that he sustained during his car accident.

53.   HCSO deputies wrongfully intervened with Patterson’s medical care while he was at Henry

      County Memorial Hospital which resulted in Patterson not receiving the treatment he

      needed.

54.   Due to HCSO’s wrongful intervention, Patterson did not receive treatment for his serious

      and obvious medical complaints while at Henry County Memorial Hospital.

55.   HCSO and its officers deliberately and intentionally denied Patterson medical attention.

56.   As a direct, legal, and proximate result of HCSO’s indifference to Patterson’s various

      medical complaints and requests, Patterson suffered economic and non-economic

      damages.



                                                  7
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 8 of 11 PageID #: 8




                          COUNT 4: MEDICAL INDIFFERENCE

      (Henry County Memorial Hospital and John Doe and Jane Doe Medical Staff)

57.   Patterson incorporates by reference the preceding paragraphs of this complaint as fully set

      forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

      factual allegations section, pleaded with sufficient factual matter, which demonstrates

      Patterson is entitled to relief. Fed. R. Civ. P. 8(a)(2).

58.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff had a duty of

      reasonable care and due diligence in responding to and investigating Patterson’s medical

      complaints while he was at Henry County Memorial Hospital.

59.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff wrongfully

      denied or otherwise refused to provide Patterson with medical treatment at Henry County

      Memorial Hospital for the serious and obvious injuries that he sustained during his car

      accident.

60.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff’s failure to

      provide Patterson medical care while at Henry County Memorial Hospital resulted in

      Patterson not receiving the medical treatment he obviously needed.

61.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff failed to respond

      to, report, or otherwise treat Patterson for his medical complaints.

62.   Henry County Memorial Hospital and John Doe and Jane Doe Medical Staff deliberately

      and intentionally denied Patterson medical attention.

63.   As a direct, legal, and proximate result of Henry County Memorial Hospital, John Doe and

      Jane Doe’s indifference to Patterson’s various medical complaints and requests, Patterson

      suffered economic and non-economic damages.



                                                  8
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 9 of 11 PageID #: 9




       COUNT 5: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                              (HCSO)

64.   Patterson incorporates by reference the preceding paragraphs of this complaint as fully set

      forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

      factual allegations section, pleaded with sufficient factual matter, which demonstrates

      Patterson is entitled to relief. Fed. R. Civ. P. 8(a)(2).

65.   Deputy Glassburn, Deputy Wright, Sergeant Dean and/or other HCSO officers wrongfully

      intervened and denied Patterson medical treatment at Henry County Memorial Hospital for

      the serious and obvious injuries that he sustained during his car accident.

66.   HCSO officers intentionally intervened with Patterson’s medical care while he was at

      Henry County Memorial Hospital which resulted in Patterson not receiving the treatment

      he needed.

67.   HCSO deliberately and intentionally denied Patterson medical attention.

68.   HCSO’s actions constituted extreme and outrageous conduct that constitutes intentional or

      reckless harm to Plaintiff.

69.   As a direct, legal, and proximate result of HCSO’s indifference to Patterson’s various

      medical complaints and requests, Patterson suffered economic and non-economic

      damages.

       COUNT 6: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      (Henry County Memorial Hospital and John Doe and Jane Doe Medical Staff)

70.   Patterson incorporates by reference the preceding paragraphs of this complaint as fully set

      forth herein. Pursuant to the federal notice pleading standard, this complaint contains a




                                                  9
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 10 of 11 PageID #: 10




       factual allegations section, pleaded with sufficient factual matter, which demonstrates

       Patterson is entitled to relief. Fed. R. Civ. P. 8(a)(2).

 71.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff wrongfully

       denied or otherwise refused to provide Patterson with medical treatment at Henry County

       Memorial Hospital for the serious and obvious injuries that he sustained during his car

       accident.

 72.   Henry County Memorial Hospital, Jon Doe and Jane Doe Medical Staff intentionally

       intervened with Patterson’s medical care while he was at Henry County Memorial Hospital

       which resulted in Patterson not receiving the treatment he needed.

 73.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff deliberately and

       intentionally denied Patterson medical attention.

 74.   Henry County Memorial Hospital, John Doe and Jane Doe Medical Staff’s actions

       constituted extreme and outrageous conduct that constitutes intentional or reckless harm to

       Plaintiff.

 75.   As a direct, legal, and proximate result of Henry County Memorial Hospital, John Doe and

       Jane Doe Medical Staff’s indifference to Patterson’s various medical complaints and

       requests, Patterson suffered economic and non-economic damages.

                                     PRAYER FOR RELIEF

 76.   Patterson prays that a judgment be entered on his behalf and against the Defendants on all

       Counts of this Complaint that:

       A. Awards actual and compensatory damages to Patterson, including reasonable

           attorney’s fees and any and all litigation costs incurred in this matter under 42 U.S.C.




                                                  10
Case 1:20-cv-00812-JMS-MJD Document 1 Filed 03/12/20 Page 11 of 11 PageID #: 11




            § 3613, 29 U.S.C. § 794a, and/or to the fullest extent of these laws and any all other

            applicable Constitutional violations;

         B. Awards any and all other relief as this Court deems just and proper.

         C. Patterson requests injunctive relief that HCSO change its policy of denying medical

            care to pretrial detainees and to cease all Constitutional violations.

                                  DEMAND FOR JURY TRIAL

         Patterson hereby demands a trial by jury of all issues so triable.

 Date:    March 12, 2020                        s/ Andrea Ciobanu________________
                                                Andrea Ciobanu, Attorney #28942-49
                                                CIOBANU LAW, P.C.
                                                902 E. 66th Street
                                                Indianapolis, IN 46220
                                                Telephone:     (317) 495-1090
                                                Facsimile:     (866) 841-2071
                                                Website:       ciobanulaw.com
                                                Email:         aciobanu@ciobanulaw.com




                                                  11
